IN THE
TENTH COURT OF
APPEALS










 

No. 10-05-00091-CR
 
In re Russell E. Galer
 
Original
Proceeding
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court # Fam -03-16940
 

memorandum Opinion

 




Galer seeks to compel the trial court to set a
date for his criminal trial.  Galer
contends the setting for trial on the indictment has not been set in a timely
manner and asserts his right to a “speedy trial.”  Galer has not favored us with any
record.  This alone would provide a
proper ground to deny the mandamus.  See Tex.
R. App. 52.7.  A record would be
necessary for us to determine how long the indictment had been pending and
whether an appropriate request had been made to obtain a trial setting.  
But a record alone will not provide Galer a
remedy by mandamus.  He would have an
adequate remedy, other than mandamus, if he is being held unlawfully because
his case has not been set for trial, that is, a petition for writ of habeas
corpus.  See Tex. Code Crim. Proc.
art. 11.01 (Vernon 1977); see
also Banales v. Court of Appeals for
Thirteenth Judicial Dist., 93 S.W.3d 33 (Tex. Crim. App. 2002).  Accordingly, Galer’s petition for writ of
mandamus is denied.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Before
Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Opinion
issued and filed February 23, 2005
Do
not publish
[OT06]


amily: 'CG Times', serif">      Chief Justice McDonald (Retired)
Affirmed
Opinion delivered and filed August 12, 1998
Do not publish